Citation Nr: 0024156	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  99-11 363A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased evaluation for service-connected 
residuals of a fracture, transverse process, of L3 with post-
traumatic lumbosacral spondylosis, currently evaluated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1955 to 
August 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
Phoenix, Arizona Regional Office (RO) of the Department of 
Veteran's Affairs (VA).  A notice of disagreement was 
received in May 1999, a statement of the case was issued in 
May 1999 and a substantive appeal was received in June 1999.  
The veteran testified at a personal hearing in August 1999.  
In April 2000, the veteran submitted additional medical 
records without a waiver of preliminary RO consideration.  
However, the additional evidence consisted of copies of 
medical reports already of record or medical reports 
pertaining to disabilities other than the lumbar spine 
disability which is the subject of this appeal.  Accordingly, 
remand to the RO is not required under 38 C.F.R. § 20.1304(c) 
(1999).  


FINDING OF FACT

The veteran's service-connected residuals of a fracture, 
transverse process, of L3 with post-traumatic lumbosacral 
spondylosis is productive of disability which more nearly 
approximates pronounced intervertebral disc syndrome.


CONCLUSION OF LAW

The schedular criteria for entitlement to a 60 percent 
evaluation for service-connected residuals of a fracture, 
transverse process, of L3 with post-traumatic lumbosacral 
spondylosis, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 
5293 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991 & Supp. 2000).  His assertion that his 
service-connected disability has worsened is sufficient to 
render the increased rating claim well grounded.  Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  After reviewing 
the claims file, the Board further finds that the duty to 
assist the veteran has been met and that the record as it 
stands allows for an equitable determination of the veteran's 
appeal.  38 U.S.C.A. § 5107(a).

In the instant case, the veteran is currently assigned a 40 
percent rating for a low back disorder.  He was granted 
service connection effective February 1987 for a fracture, 
transverse process, of L3, which was recharacterized as 
fracture, transverse process, L-3 with post-traumatic 
lumbosacral spondylosis and increased to 40 percent in 1996, 
effective from March 1992.  The veteran has reported 
increased severity of symptoms and has stated that the pain 
goes from his back into his legs, causing spasms and 
headaches. 

VA outpatient treatment reports dated July through September 
1998 show complaints of low back pain with more frequent leg 
pain and numbness and tingling in the thigh and lower leg, 
occasionally into the right foot.  An August 1998 physical 
therapy report indicates that the veteran was very tender and 
tight in the lumbar spine and trunk motion was painful and 
limited to 20 degrees of flexion, 10 degrees of extension, 
and less than 10 degrees of lateral bending in either 
direction.  The lumbar spine was hypomobile. 

At a December 1998 VA examination, a review of recent X-rays 
showed generalized intervertebral osteochondrolysis with 
dense solid bony bridging between L4-L5, straightening lumbar 
lordosis, and no change from July 1997 to June 1998.  A July 
1997 X-ray showed multiple segment degenerative disc disease 
and diffuse idiopathic skeletal hyperostosis (DISH), with no 
fractures identified.  The veteran reported that he wore a 
TENS unit for his back; that he had increasing pain in the 
low back area over the last one and one-half years; and that 
no injury had developed since then.  He related that the pain 
radiated into his buttocks and anterior thighs and that he 
had numbness and tingling in his thighs, sometimes going down 
his leg.  Wearing a TENS unit and occasionally using crutches 
afforded him some relief.  Sometimes he had increased pain 
when driving a car or walking. Upon examination, the examiner 
noted slightly reduced lumbar lordosis with the TENS unit in 
place.  The veteran had pain in the posterior thigh and 
buttock on the right with straight-leg raising at 40 degrees 
on the right and at 60 degrees on the left.  The veteran had 
extension to 20 degrees and forward flexion to 70 degrees.  
He could barely touch his knees before developing pain.  
Lateral rotation was 10 degrees; lateral bending was "nil."  
The impression was chronic low back pain due to spondylosis, 
bridging and fusing of several vertebrae due to back injury, 
probably reinjury.  The examiner was uncertain if there had 
been an increase in the veteran's discomfort since 1997.

An August 1999 magnetic resonance imaging (MRI) of the lumbar 
spine noted moderate to moderately severe canal stenosis L3-4 
and to a somewhat lesser degree L2-3.  There was mild canal 
stenosis at L1-2, L4-5, and L5-S1, moderately severe 
bilateral neuroforaminal stenosis L5-S1 and mild bilateral 
encroachment L2-3 and L3-4.

At an August 1999 hearing, the veteran testified that he had 
daily back pain, wore a TENS unit at night, and had been 
taking pain pills for the past two years.  The veteran had 
had no surgery.  He complained of pain in his back and into 
his legs, with symptoms worsening in the past two years.  The 
veteran testified that he had reflexes in his knees, but not 
in his ankles.  He claimed that he had a girdle at home and 
that he had used crutches in January or February of 1999 and 
twice used a wheelchair due to pain.  The veteran also 
testified that he had problems moving about in the morning 
and that hot water seemed to help his stiffness.  The veteran 
testified that he did not work due to pain in his shoulders, 
legs and back.  Although the veteran drives, he testified 
that he stops after an hour or two of sitting.  

In assessing the veteran's disability, the Board reviews the 
evaluation as determined by the application of a schedule of 
ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  Where entitlement to 
compensation has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7 
(1999).  Any reasonable doubt regarding a degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  In addition to applicable schedular 
criteria, under 38 C.F.R. §§ 4.40 and 4.45, the VA is 
required to consider whether an increased evaluation could be 
assigned on the basis of functional loss due to pain or 
weakness, to the extent that any such symptoms are supported 
by adequate pathology.  See DeLuca v. Brown, 8 Vet. App. 202, 
204-06 (1995).

The veteran's disability is rated under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Codes 5285-5293.  As noted in the 
supplemental statement of the case, the veteran has been 
assigned a 40 percent evaluation under Diagnostic Code 5293 
for intervertebral disc syndrome, which provides for a 40 
percent rating when severe, with recurring attacks and 
intermittent relief.  A 60 percent rating is the maximum 
rating for intervertebral disc syndrome, and is warranted 
when it is pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.

The medical evidence pertinent to the current severity of the 
service-connected lumbar spine disability shows regular 
complaints of pain radiating into the buttocks.  However, 
while there was indication of symptoms characteristic of 
sciatic neuropathy, in December 1998, there were no muscle 
spasms and straight-leg raising was at 40 degrees on the 
right and at 60 degrees on the left.  There was no medical 
evidence of an absent ankle jerk and reflexes for the most 
have been reported intact.  

Nevertheless, the Board must also consider the veteran's 
disability under the provisions of 38 C.F.R. §§ 4.40, 4.45.  
In this regard, in a December 1997 opinion, the VA General 
Counsel concluded that Diagnostic Code 5293, for 
intervertebral disc syndrome, involves loss of range of 
motion, therefore, 38 C.F.R. §§ 4.40 and 4.45 must be 
considered when a disability is evaluated under this 
diagnostic code if the veteran has received less than the 
maximum evaluation under the code.  VAOPGCPREC 36-97 
(December 12, 1997).  

The most recent VA compensation examination showed that the 
veteran had limitation of motion of the lumbar spine, to 
include pain in the posterior thigh and buttock on the right 
with straight-leg raising at 40 degrees on the right and at 
60 degrees on the left.  The veteran had extension to 20 
degrees and forward flexion to 70 degrees.  He could barely 
touch his knees before developing pain.  Lateral rotation was 
10 degrees; lateral bending was "nil."  While it is not 
entirely clear whether the neurological findings are 
attributable to the service-connected disorder of L-3, there 
is no clear medical evidence disassociating the symptoms from 
the service-connected disability.  After considering the 
persistent complaints of pain radiating into the buttocks 
suggestive of sciatic neuropathy, the severe limitation of 
motion, and with consideration additional functional loss due 
to pain under 38 C.F.R. § 4.40 and DeLuca v. Brown, 8 Vet. 
App. 202, 204-206 (1995), the Board believes that the 
positive evidence is in a state of equipoise with the 
negative evidence on whether the resulting disability picture 
more nearly approximates the criteria for a 60 percent rating 
under Code 5293.  In such a situation, a 60 percent rating is 
warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

A 60 percent rating is the highest available under Code 5293.  
Rating in excess of 60 percent are not available under other 
lumbar spine criteria with the exception of Code 5285 for 
residuals of fracture of the spine and Code 5286 for 
ankylosis of the spine.  There is clearly no evidence of 
ankylosis to allow for a higher evaluation under Code 5286, 
and there is no cord involvement, the veteran is not 
bedridden, and no long leg braces are required to warrant a 
higher rating under Code 5285.

Further, the record does not demonstrate such an unusual 
disability picture so as to warrant referral for 
consideration of an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 237, 239 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an evaluation of 60 percent for service-
connected residuals of a fracture, transverse process, of L3 
with post-traumatic lumbosacral spondylosis, is warranted.  
To this extent, the appeal is granted. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

